


BORGWARNER INC.
AMENDED AND RESTATED
2004 STOCK INCENTIVE PLAN
Restricted Stock Agreement
For Employees




THIS Restricted Stock Agreement (the “Agreement”) dated as of _____________, by
and between BORGWARNER INC., a Delaware corporation (the “Company”) and
________________ (the “Employee”), is entered into as follows:


WITNESSETH:


WHEREAS, the Company has established the BorgWarner Inc. Amended and Restated
2004 Stock Incentive Plan, a copy of which is attached hereto or which has been
previously provided to the Employee;


WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that the Employee be granted shares of Restricted Stock pursuant to
the terms of the Plan and the terms of this Agreement;


NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth:


1.  
Award of Restricted Stock.  The Company hereby awards to Employee on this date,
XXXXXXXX, shares of its common stock, par value $.01 (“Stock”), subject to the
terms and conditions set forth in the Plan and this Agreement (the “Award”).



2.  
Issuance of Share Certificates or Book Entry Record.  The Company shall, as soon
as administratively feasible after execution of this Agreement by the Employee,
either (1) issue one or more certificates in the name of the Employee
representing the shares of Restricted Stock covered by this Award, or (2) direct
the Company’s transfer agent for the Stock to make a book entry record showing
ownership for the Restricted Stock in the name of the Employee, subject to the
terms and conditions of the Plan and this Agreement.



3.  
Custody of Share Certificates During the Restriction Period.  In the event that
the Company issues one or more certificates for the Restricted Stock covered by
this Award in lieu of book entry, during the Restriction Period described below:



a.  
The certificate or certificates shall bear the following legend:



 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Amended and Restated 2004 Stock Incentive Plan and a Restricted Stock
Agreement.  Copies of such Plan and Restricted Stock Agreement are on file at
the headquarters offices of BorgWarner Inc.”



b.  
The certificates shall be held in custody by the Company until the restrictions
set forth herein shall have lapsed; and



c.  
As a condition to receipt of this Award, the Employee hereby authorizes the
Company to issue such instructions to the transfer agent as the Company may deem
necessary or proper to comply with the intent and purposes of this Agreement and
the Plan, including their provisions regarding forfeiture, and that this
paragraph shall be deemed to constitute the stock power, endorsed in blank,
contemplated by Section 8(b) of the Plan.



4.  
Terms of the Plan Shall Govern.  The Award is made pursuant to, and is subject
to the Plan, including, without limitation, its provisions governing a Change in
Control and Cancellation and Rescission of Awards.  In the case of any conflict
between the Plan and this Agreement, the terms of the Plan shall
control.  Unless otherwise indicated, all capitalized terms contained in this
Agreement shall have the meaning assigned to them in the Plan.



5.  
Restriction Period.  The Restriction Period for the Restricted Stock awarded to
the Employee under this Agreement shall commence with the date of this Agreement
set forth above and shall end, for the percentage of the shares indicated below,
on the date when the Restricted Stock shall have vested in accordance with the
following schedule:





Date                                                                Vested
Percentage


________________,
200_                                                                                     #%
of the Awarded Shares




_________________,200_                                                                                                100%
of the Awarded Shares


During the Restriction Period, the Employee shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber the Restricted Stock awarded
herein.


6.  
Shareholder Rights.  Subject to the restrictions imposed by this Agreement and
the Plan, the Employee shall have, with respect to the Restricted Stock covered
by this Award, all of the rights of a stockholder of the Company holding Stock,
including the right to vote the shares.  However, any cash dividends payable
with respect to the Restricted Stock covered by this Award shall be
automatically reinvested in additional Restricted Stock, based on the Restricted
Stock’s Fair Market Value as of the dividend payment date; the additional
Restricted Stock so awarded shall vest at the same time as the Restricted Stock
to which it relates.  Dividends payable with respect to the Restricted Stock
covered by this Award that are payable in Stock shall also be paid in the form
of Restricted Stock and shall vest at the same time as the Restricted Stock to
which it relates.



7.  
Death or Disability; Forfeiture of Shares.



a.  
In the event of the Employee’s Termination of Employment by reason of death or
Disability, the restrictions applicable to the Restricted Stock granted under
this Agreement shall lapse and the Restricted Stock shall become free of all
restrictions and shall become fully vested and transferable.

b.  
Except in the case of Employee’s Termination of Employment by reason of
Disability or the Employee’s Death, upon the Employee’s Termination of
Employment during the Restriction Period, all shares of Stock covered by this
Award that remain subject to restriction shall be forfeited by the
Employee.  However, if the Employee’s employment is involuntarily terminated
during the Restriction Period by the Company (other than for Cause), or in the
event of the Employee’s Retirement during the Restriction Period, the
Compensation Committee shall have the discretion to waive, in whole or in part,
any or all remaining restrictions with respect to any or all of the Restricted
Stock covered by this Award.



8.  
Change in Control.  In the event of a Change in Control, the restrictions
applicable to any shares of Stock covered by this Award shall lapse, and such
shares of Stock shall become free of all restrictions and become fully vested
and transferable.



9.  
Delivery of Shares.  At the Employee’s request, if and when the Restriction
Period expires for a share or shares of Restricted Stock without a prior
forfeiture, the Company will deliver certificate(s) for such share(s) to the
Employee.



10.  
Acquisition of Shares For Investment Purposes Only.  By his or her signature
hereto, the Employee hereby agrees with the Company as follows:



a.  
The Employee is acquiring the shares of Stock covered by this Award for
investment purposes only and not with a view to resale or other distribution
thereof to the public in violation of the Securities Act of 1933, as amended
(the “1933 Act”), and shall not dispose of any of the shares of the Stock in
transactions which, in the opinion of counsel to the Company, violate the 1933
Act, or the rules and regulations thereunder, or any applicable state securities
or “blue sky” laws;



b.  
If any of the shares of Stock covered by this Award shall be registered under
the 1933 Act, no public offering (otherwise than on a national securities
exchange, as defined in the Exchange Act) of any such shares shall be made by
the Employee (or any other person) under such circumstances that he or she (or
any other such person) may be deemed an underwriter, as defined in the 1933 Act;
and



c.  
The Company shall have the authority to endorse upon the certificate or
certificates representing the Stock covered by this Agreement such legends
referring to the foregoing restrictions.



11.  
No Right to Continued Employment.  Nothing contained in the Plan or this
Agreement shall confer upon the Employee any right to continued employment nor
shall it interfere in any way with the right of the Company or any subsidiary or
Affiliate to terminate the employment of the Employee at any time.



12.  
Withholding of Taxes.  No later than the date as of which an amount first
becomes includible in the Employee’s gross income for Federal income tax
purposes, the Employee shall pay to the Company or make arrangements
satisfactory to the Company regarding the payment of, any Federal, state, local
or foreign taxes of any kind required by law to be withheld.



13.  
Governing Law.  The Award made and actions taken under the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without taking into account its conflict of laws provisions.



14.  
Acceptance of Award.  By the Employee’s signature below, the Employee accepts
the terms of the Award, as set forth in this Agreement and in the Plan.  Unless
the Company otherwise agrees in writing, this Agreement shall not be effective
as a Restricted Stock Award if a copy of this Agreement is not signed and
returned to the Company.



15.  
Binding Effect.  Subject to the limitations stated above, this Agreement shall
be binding upon and inure to the benefit of the parties’ respective heirs, legal
representatives successors and assigns.



*           *           *           *           *


IN WITNESS WHEREOF, BORGWARNER INC. and the Executive have executed this
Agreement to be effective as of the date first written above.




BORGWARNER INC.


By: _____________________________________


Title:  ____________________________________




I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement and the Plan.  I agree to be bound by all of the provisions set forth
in this Agreement and the Plan.





 
Date:_____________________                                       Employee:_______________________________
 







